DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response to the Non-Final Action filed on 3/21/2022, wherein:
Claims 1-7, and 15-21 have been cancelled; and
Claims 8-14 are currently pending and have been examined.

Allowable Subject Matter
Claims 8-14 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating Patent-eligible subject matter in view of 35 USC § 101:
The claims recite an abstract idea of authenticating a transaction.  The claimed limitations cover Certain Methods of Organizing Human Activity such as fundamental economic principles or practices, including mitigating risk.  Under Step 2B, the claimed invention has been deemed to recite limitations that are indicative of an inventive concept.  The steps in independent claim 8 of: “An authentication computing entity for authenticating a transaction, the authentication computing entity comprising a display, at least one processor, and at least one memory including program code, the at least one memory and the program code configured to, with the processor, cause the authentication computing entity to at least: wirelessly receive transaction data transmitted for a transaction to be authenticated; in response to receiving the transaction data, present an interactive interface via the display, wherein a) the interactive interface comprises (1) a first area and a second area displayed simultaneously as a single visual presentation to a first user and a second user via the display, (2) the first area of the interactive interface (i) displaying human-readable text in a first direction and (ii) configured to capture a first biometric input from the first user positioned with regard to the first direction, and (3) the second area of the interactive interface (i) displaying human-readable text in a second direction and (ii) configured to capture a second biometric input from the second user positioned with regard to the second direction, and (b) the first direction is opposite the second direction; cause simultaneous display of (a) first indication for the first user to input the first biometric input in the first area or the interactive interface, and (b) a second indication for the second user to input the second biometric input in the second area of the interactive interface to authenticate the transaction; initiate an automated timer for capture of (a) the first biometric input of the first user via the first area of the interactive interface within a configurable time period, and (b) the second biometric input of the second user via the second area of the interactive interface, wherein the automated time is within the configurable time period; substantially simultaneously capture (a) the first biometric input of the first user via the first area of the interactive interface within the configurable time period, and (b) the second biometric input of the second user via the second area of the interactive interface within the configurable time period; in response to the first biometric input and the second biometric input being captured within the configurable time period, cause simultaneous display of (a) a first confirmation via the first area of the interactive interface, the first confirmation confirming capture of the first biometric input, and (b) a second confirmation via the second area of the interactive interface, the second confirmation confirming capture of the second biometric input; extract (a) first biometric data from the first biometric input, and (b) second biometric data from the second biometric input; automatically capture electronically generated context data associated with the transaction, wherein the context data comprising (a) location data generated by the authentication computing entity at the time the first biometric input and the second biometric input were captured, and (b) time data generated by the authentication computing entity at the time the first biometric input and the second biometric input were captured; apply a hashing function to generate a digest based at least in part on the transaction data, first biometric data, second biometric data, and context data; generate a transaction authentication record comprising the digest, at least a portion of the transaction data, at least a portion of the first biometric data, at least a portion of the second biometric data, and at least a portion of the context data, wherein the authentication record is configured to authenticate the transaction; apply an encryption function to generate an encrypted transaction authentication record; and provide the encrypted transaction authentication record for processing with a claim, wherein the encrypted transaction authentication record is used to authenticate the claim for payment” are limitations, which when considered as an ordered combination,  integrate the method of organizing human activity into an inventive concept because they provide for an unconventional sequence of events.
Similar to Example 35 of the Subject Matter Eligibility Examples, even though the additional elements of “an authentication computing entity comprising a display, at least one processor, at least one memory including program code; and an encrypted transaction authentication record” are recited at a high level of generality, the combination of the above claimed steps operates in a non-conventional and non-generic way for verifying identities to authenticate transactions.  The claimed combination of additional elements represents significantly more because they are a practical implementation of the abstract idea of authenticating a transaction that ensures that a transaction such as a healthcare claim, is accurate and corresponds to the actual provider, patient and healthcare services provided.  The recited limitations do not represent mere data gathering or receiving and sending information over a network because the sequence of steps address unique problems of validating transactions in a healthcare context to ensure that the parties, location, and time associated with the transaction are accurate by using a single computing entity to request simultaneous biometric input from multiple users along with context information and then applying a hashing function to generate a digest based upon the information to create an encrypted authentication record that also address further issues of data corruption and alteration.  For these reasons, independent claim 8 is deemed patent eligible.  Dependent claims 9-14 are deemed patent eligible by virtue of dependency on an allowed claim.
	
Examiner’s statement of reasons for indicating allowance of the claims over the prior art was previously discussed in the Non-final Office Action dated 10/22/2021 and hence not repeated here.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL S SCHWARZENBERG/Examiner, Art Unit 3695                                                                                                                                                                                                        6/2/2022